Citation Nr: 1759522	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-18 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for residuals of traumatic brain injury.

2.  Entitlement to service connection for nasal fracture with nasal deformity and nasal valve collapse.

3.  Entitlement to service connection for sleep apnea, to include as due to nasal fracture with nasal deformity and nasal valve collapse.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1972 to October 1974.  During his period of service, the Veteran earned the National Defense Service Medal, Expert Badge (M-16), and Marksman Badge (.45).

This matter comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the Veteran's residuals of traumatic brain injury was incurred in service.

2.  Resolving reasonable doubt in favor of the Veteran, the Veteran's nasal fracture with nasal deformity and nasal valve collapse was incurred in service.

3.  Resolving all doubt in favor of the Veteran, the Veteran's sleep was caused or aggravated by a service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for residuals of traumatic brain injury have been met.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for entitlement to service connection for nasal fracture with nasal deformity and nasal valve collapse have been met.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).

3.  The criteria for entitlement to service connection for sleep apnea, to include as due to nasal fracture with nasal deformity and nasal valve collapse, have been met.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order to prevail on a claim of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2017).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2017); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of Traumatic Brain Injury

With regard to a present disability, a review of the Veteran's post-service treatment records reflects that the Veteran suffers from residuals of traumatic brain injury, which are manifested as chronic headaches and lacunar infarct.  Thus, the current-disability criterion for service connection is met.  See Shedden, supra.

A review of the Veteran's service treatment records does not reveal any complaints or diagnosis of residuals of traumatic brain injury during his military service.  However, in May 2017, the Veteran testified at a videoconference hearing that he had sustained a punch to the head that rendered him unconscious.  The Veteran is competent to provide this history.  As there is no basis to doubt his credibility, the second element of service-connection is met.  See Shedden, supra.

As to the third element of service connection, medical evidence must establish a nexus between the current disorder and the in-service disease or injury.  

In January 2012, the Veteran's primary care provider submitted an opinion regarding the Veteran's residuals of traumatic brain injury.  Dr. D. C. stated that he had provided care for the Veteran since 2008.  Since that time, he had become familiar with the Veteran's in-service medical history and had reviewed those Veteran's VA treatment records and test results in the care and control of VA Martinez since May 2008.  As such, Dr. D. C. opined that it was more likely than not that the physical trauma that the Veteran sustained in service had caused, contributed to, or aggravated the Veteran's head injury.  

The Veteran submitted a private opinion regarding his residuals of traumatic brain injury in May 2017.  The private opinion stated that it was at least as likely as not that the Veteran's traumatic brain injury, with history of lacunar infarct and chronic headaches, was initiated or aggravated during military service.  

In light of the positive nexus opinions and lack of adequate contradictory evidence, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's residuals of traumatic brain injury are related to his military service.  38 C.F.R. §§ 3.303, 3.310 (2017).  As such, the benefit of the doubt will be conferred in the Veteran's favor and his claim for service connection for sleep apnea is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Nasal Fracture with Nasal Deformity and Nasal Valve Collapse

With regard to a present disability, a review of the Veteran's post-service treatment records reflects a history of deviated nasal septum, hypertrophy of nasal turbinates, and nasal tip deformity with valve collapse.  Thus, the current-disability criterion for service connection is met.  See Shedden, supra.

A review of the Veteran's service treatment records does not reveal any complaints or diagnosis of a nasal fracture during his military service.  However, as stated above, the Veteran provided testimony that he sustained a punch to the head that rendered him unconscious.  The Veteran's testimony has been deemed competent and credible.  Thus, the second element of service-connection is met.  See Shedden, supra.

As to the third element of service connection, medical evidence must establish a nexus between the current disorder and the in-service disease or injury.  

In January 2012, the Veteran's primary care provider submitted an opinion regarding the Veteran's nasal fracture with nasal deformity and nasal valve collapse.  Dr. D. C. stated that he had provided care for the Veteran since 2008.  Since that time, he had become familiar with the Veteran's in-service medical history and had reviewed the Veteran's VA treatment records and test results in the care and control of VA Martinez since May 2008, as well as records regarding his septal reconstruction surgery performed November 2000.  As such, Dr. D. C. opined that it was more likely than not that the physical trauma that the Veteran sustained in service had caused, contributed to, or aggravated the Veteran's nose injury.  

The Veteran submitted a private opinion regarding his nasal fracture with nasal deformity and nasal valve collapse in May 2017.  The private opinion stated that it was at least as likely as not that the Veteran's nasal fracture with nasal deformity and nasal valve collapse, with related chronic sinus problems and septal reconstruction surgery, was initiated or aggravated during military service.  

In light of the positive nexus opinions and lack of adequate contradictory evidence, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's nasal fracture with nasal deformity and nasal valve collapse is related to his military service.  38 C.F.R. §§ 3.303, 3.310 (2017).  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for sleep apnea is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
Sleep Apnea

With regard to a present disability, VA treatment records from January 2012 note a diagnosis of central sleep apnea.  Thus, the first elements of the Shedden and Wallin analysis have been met.  

With regard to the direct service connection claim, a review of the Veteran's service treatment records does not reveal any complaints or diagnosis of sleep apnea during his military service.  He does not argue the contrary.  Rather, he believes that his currently diagnosed sleep apnea is related to his now service-connected nasal fracture with nasal deformity and nasal valve collapse.  As the competent and credible evidence of record is against a finding that the Veteran had an in-service event or injury relating to sleep apnea, the second element of Shedden is not met and any discussion of medical nexus for direct service connection is not warranted.

With regard to the secondary service connection, the Board notes that the Veteran is being granted service-connected for a nasal fracture with nasal deformity and nasal valve collapse; thus, the second element of Wallin is met.

The remaining question is whether there is a medical nexus between the Veteran's now service-connected nasal disability and his current central sleep apnea.

In January 2012, the Veteran's primary care provider submitted an opinion regarding the Veteran's sleep apnea.  Dr. D. C. stated that he had provided care for the Veteran since 2008.  Since that time, he had become familiar with the Veteran's in-service medical history, had reviewed the Veteran's VA treatment records and test results in the care and control of VA Martinez since May 2008, as well as the records from the Veteran's septal reconstruction surgery performed in November 2000.  As such, Dr. D. C. opined that it was more likely than not that the Veteran's sleep apnea was secondary to or aggravated by the head injury with fracture of the nose.  

The Veteran submitted a private opinion regarding his sleep apnea in May 2017.  The private opinion stated that it was as least as likely as not that the Veteran's sleep apnea was secondary to or aggravated by the head injury with fracture of the nose.  

In light of the positive nexus opinions and lack of adequate contradictory evidence, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's central sleep apnea is related to his now service-connected nasal fracture with nasal deformity and nasal valve collapse.  38 C.F.R. §§ 3.303, 3.310 (2017).  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for sleep apnea is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

1.  Entitlement to service connection for residuals of traumatic brain injury is granted.

2.  Entitlement to service connection for nasal fracture with nasal deformity and nasal valve collapse is granted.

3.  Entitlement to service connection for sleep apnea, to include as due to nasal fracture with nasal deformity and nasal valve collapse, is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


